Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-19 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IT102019000001097, filed on January 24, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 23, 2020 has been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over (JP H0265667 U, provided with translation), in view of Frohlich et al. (WO 9530216 A1, provided by examiner) and Croses (WO 2010066712 A1, provided with translation).
Regarding claim 1, (JP H0265667 U) teaches (Fig. 1-2): A cable transportation system (Fig. 1) comprising: a cable (4); a supporting intermediate structure (steel tower 3 with arm switches 10a and 10b) supporting the cable (4); a transporting unit (6) coupled to the cable (4) in a configuration free to swing (Fig. 1); and a monitoring device (13) configured to: detect a contact between the transporting unit (6) and the supporting intermediate structure (3, 10a, 10b) responsive to a threshold tilting angle of the transporting unit (6) being exceeded (Detailed explanation, lines 32-36). 
(JP H0265667 U) does not explicitly teach an alarm device configured to be responsive to a threshold tilting angle of the transporting unit being exceeded, and emit an alarm signal. 
However, Frohlich teaches (Fig. 1-14): an alarm device (page 14, line 34 – page 15, line 3) responsive to a threshold tilting angle of the transporting unit being exceeded (claims 20-21) and emit an alarm signal (page 14, line 34 – page 15, line 3).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for (JP H0265667 U) to include an alarm device configured to be responsive to a threshold tilting angle of the transporting unit being exceeded, and emit an alarm signal, as taught by Frohlich, in order to alert an operator and passengers when the transporting unit is subjected to unsafe tilting angles.

However, Croses teaches: Arrival, departure, and intermediate stations, and pylons for maintaining the cable between the stations (para. 0012, lines 75-76). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for (JP H0265667 U) to include an upstream station; a downstream station; and have the supporting intermediate structure supporting the cable are between the upstream station and the downstream station, as taught by Croses, in order to allow passengers to travel from one location to another. 
Regarding claim 2, (JP H0265667 U), Frohlich, and Croses teach the elements of claim 1, as stated above. (JP H0265667 U) further teaches (Fig. 1-2): issuing a stop command responsive to the alarm signal being received (Detailed explanation, lines 32-36), but does not explicitly teach that an alarm device is configured to transmit the alarm signal to the control unit to issue a stop command responsive to the alarm signal being received. 
However, Frohlich further teaches (Fig. 1-14): an alarm device (page 14, line 34 – page 15, line 3) is configured to transmit the alarm signal to a control unit (central computer 100) to issue a stop command responsive to the alarm signal being received (page 12, lines 22-25).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for (JP H0265667 U) to include a control unit in communication with an alarm device to issue a stop command, as taught by Frohlich, in order to ensure the safety of the passengers when the transportation unit has a tilting angle above normal operating positions.  
Regarding claim 15, (JP H0265667 U) teaches (Fig. 1-2): A cable transportation system (Fig. 1) comprising: a monitoring device (13) configured to: detect a contact between a transporting unit (6) 
(JP H0265667 U) does not explicitly teach an alarm device configured to be responsive to a threshold tilting angle of the transporting unit being exceeded, and emit an alarm signal. 
However, Frohlich teaches (Fig. 1-14): an alarm device (page 14, line 34 – page 15, line 3) responsive to a threshold tilting angle of the transporting unit being exceeded (claims 20-21) and emit an alarm signal (page 14, line 34 – page 15, line 3).
(JP H0265667 U) further does not explicitly teach an upstream station; a downstream station; and that the supporting intermediate structure supporting the cable are between the upstream station and the downstream station. 
However, Croses teaches: Arrival, departure, and intermediate stations, and pylons for maintaining the cable between the stations (para. 0012, lines 75-76). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for (JP H0265667 U) to include an upstream station; a downstream station; and have the supporting intermediate structure supporting the cable are between the upstream station and the downstream station, as taught by Croses, in order to allow passengers to travel from one location to another. 
Regarding claim 19, (JP H0265667 U) teaches (Fig. 1-2): A method of operating a cable transportation system (Fig. 1), the method comprising: detecting, by a monitoring device (13), a contact between a transporting unit (6) coupled to a cable (4) in a configuration free to swing (Fig. 1) and a supporting intermediate structure (3, 10a, 10b) supporting the cable (4), wherein the contact is detected responsive to a threshold tilting angle of the transporting unit being exceeded (Detailed explanation, lines 32-36).

However, Frohlich teaches (Fig. 1-14): an alarm device (page 14, line 34 – page 15, line 3) responsive to a threshold tilting angle of the transporting unit being exceeded (claims 20-21) and emit an alarm signal (page 14, line 34 – page 15, line 3).
(JP H0265667 U) further does not explicitly teach an upstream station; a downstream station; and that the supporting intermediate structure supporting the cable are between the upstream station and the downstream station. 
However, Croses teaches: Arrival, departure, and intermediate stations, and pylons for maintaining the cable between the stations (para. 0012, lines 75-76). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for (JP H0265667 U) to include an upstream station; a downstream station; and have the supporting intermediate structure supporting the cable are between the upstream station and the downstream station, as taught by Croses, in order to allow passengers to travel from one location to another. 

Allowable Subject Matter
Claims 3-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3 and its depending claims 4-14, the prior art fails to teach that the alarm device comprises a string arranged along a plurality of portions of the supporting intermediate structure in a plurality of positions configured to be impacted by the transporting unit responsive to the 
	Further, while the secondary reference Frohlich et al. (WO 9530216 A1, provided by examiner) teaches an inclination switch (86) which includes contact rings (78, 82) with electrical leads in a hermetically sealed chamber (74) responsive to a threshold tilting angle of the transporting unit being exceeded (Claims 20-21), the inclination switch is mounted on the carrier vertically in line with the carrier’s center of gravity (page 13, lines 18-20) and the examiner finds no obvious reason to mount the switch to the supporting intermediate structure (8). Such a modification would require improper hindsight reasoning. Further, it would not be obvious to modify the contact rings of Frohlich to be strings. 
Regarding claim 16 and its depending claims 17-18, the prior art fails to teach that the alarm device comprises a string arranged along a plurality of portions of the supporting intermediate structure in a plurality of positions configured to be impacted by the transporting unit responsive to the transportation unit exceeding the threshold tilting angle. While (JP H0265667 U) teaches (Fig. 1-2): Switches (10a, 10b) that may be interpreted as the alarm device configured to be impacted by the transporting unit responsive to the transportation unit exceeding the threshold tilting angle, the switches (10a, 10b) of (JP H0265667 U) are in the form of a microswitch or a push button switch (Detailed explanation, lines 26-27), and the examiner finds no obvious reason to modify the switch to be 
	Further, while the secondary reference Frohlich et al. (WO 9530216 A1, provided by examiner) teaches an inclination switch (86) which includes contact rings (78, 82) with electrical leads in a hermetically sealed chamber (74) responsive to a threshold tilting angle of the transporting unit being exceeded (Claims 20-21), the inclination switch is mounted on the carrier vertically in line with the carrier’s center of gravity (page 13, lines 18-20) and the examiner finds no obvious reason to mount the switch to the supporting intermediate structure (8). Such a modification would require improper hindsight reasoning. Further, it would not be obvious to modify the contact rings of Frohlich to be strings. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-7082880-B2: Teaches an assembly for fastening a transportation device of a cableway system, such as a cabin or a chair, on a suspension bar, which is formed at its upper end with a running mechanism, with a coupling clamp, interacting with the conveying cable or traction cable of the cableway system, and with a guide roller, the transportation device also being provided at its upper end with a supporting device, by way of which it is articulated on the lower end of the suspension bar in a way allowing it to be pivoted transversely with respect to the conveying cable or traction cable.
JP-H07108931-A: Teaches a non-contact type ultrasonic displacement sensor to the side surface of the support at a position corresponding to the height at which the carrier passes, and sets the distance between the carrier and the support to pass; the ultrasonic displacement sensor 
EP-1034996-A1: Teaches that in order to accelerate and improve the stabilization of the cabin 2 in the longitudinal direction, counteracting and stop means 8 can also be provided, which can consist, for example, of a tiltable and foldable web that is mounted on the waiting and transit platform 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617